COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


GARY L. POEHLER
                                                                MEMORANDUM OPINION *
v.     Record No. 0617-09-4                                          PER CURIAM
                                                                  SEPTEMBER 8, 2009
P. J. DICK, INC. AND
  AMERICAN ZURICH INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Gary L. Poehler, pro se, on briefs).

                 (Charles F. Midkiff; Rachel A. Riordan; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellees.


       On appeal from a decision of the Workers’ Compensation Commission, Gary L. Poehler

contends (1) the commission erred in finding that he unjustifiably refused a bona fide offer of

employment, (2) the commission erroneously relied on medical records from someone other than

his treating physician, and (3) employer misled the commission in explaining appellant’s

restrictions for light-duty work. P. J. Dick, Inc. and American Zurich Insurance Company

contend the commission did not err in concluding Poehler unjustifiably refused a bona fide offer

of light-duty employment. We have reviewed the record and the commission’s opinion and find

that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Poehler v. PJ Dick, Inc., VWC File No. 223-66-09 (Feb. 27,

2009). We dispense with oral argument and summarily affirm because the facts and legal




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                          -2-